Case 1:18-Cr-00218-TSC Document 51 Filed 11/13/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
v. § Case No.: 1218-cr-218 (TSC)

MARIIA BUTINA, a/k/a §

MARIA BUTINA, )

Defendant. §

 

STIPULATED PROTECTIVE ORDER GOVERNING
DOCUM_ENTS, IN FORMATION, AND OBJECTS FROM AMERICAN UNIVERSITY

The parties in this matter have conferred as directed by the court’s order of October 31, 2018
(ECF 48), which granted the Defendant Maria Butina’s motion (ECF 39) seeking permission to issue
a Rule 17(c) subpoena to American University, as modified by the court (the “Subpoena”). The parties
acknowledge that the Subpoena compels the production of records related to former students of
American University. The parties recognize that these individuals are not parties to this litigation and
that some of the information being disclosed by the university pursuant to the Subpoena may qualify
as confidential education records under the Family Educational Rights and Privacy Act (“FERPA”),
codified at 20 U.S.C. § 1232g. The parties agree that the entry of a stipulated protective order governing
the disclosure of such materials is necessary to assure appropriate protection of privacy interests and
other legitimate confidentiality interests. Accordingly, the government and Defendant HEREBY
STIPULATE AND AGREE as follows:

All student education records and information, and all documents and objects (Whether or not
also education records), produced by American University i_n response to the Subpoena that contain
information about present or former students of American University (hereafter, “Confidential
Education Records”) are subject to the Protective Order entered by Judge Chutkan on August 10, 2018
(ECF 21). Both the government and Defense agree to maintain all Confidential Education Records as

if Discovery Material, as set forth in the Protective Order.

Case 1:18-Cr-OO218-TSC Document 51 Filed 11/13/18 Page 2 of 2

If a party wishes to file any Confidential Education Record with the court, those Confidential
Education Records shall be filed under seal. Also, any memorandum of law or other public filing in
this case shall be redacted insofar as the memorandum of law or other filing is derived from, quotes,
or otherwise conveys information contained in the Confidential Education Records. If a party wishes
to file any Confidential Education Record publicly, the parties agree to confer in the same manner as
described in paragraph 8 of the Protective Order. However, at all times, no party may disclose a
Confidential Education Record or the information contained therein in any public filing without
redacting personally identifiable information as understood by Rule 49.1 of the Federal Rules of
Criminal Procedure. The clerk will accept for filing under seal any filings so marked by the parties
pursuant to this Stipulated Order.

The restrictions set forth in this Stipulated Order do not apply to Confidential Education
Records or documents that are or become matters of public record. Capitalized terms not defined herein
shall have the meanings ascribed to them in the Protective Order.

Respectfully submitted,
JESSIE K. LIU

 

 

 

UNITED STATES ATTORNEY /s/ Robert N. Driscoll

D.C. Bar Number 472845 Robert N. Driscoll (DC Bar No. 486451)
By: /s/ /s/ Alfred D. Carrv

ERIK M. KENERSON Alfred D. Carry (DC Bar No. 1011877)
THOMAS N. SAUNDERS

Assistant United States Attomeys McGlinchey Stafford PLLC

Ohio Bar Number 82960 (Kenerson) 1275 Pennsylvania Avenue NW, Suite 420
N.Y. Bar Number 4876975 (Saunders) Washington, DC 20004

United States Attorney’s Office Phone: (202) 802-9999

555 Fourth Street, NW Fax: (202) 403-3870

Washington, DC 20530 rdriscoll@mcglinchey.com

Phone: (202) 252-7201 acarry@mcglinchey.com
Erik.Kenerson@usdoj .gov Counselfor Defendant

Counselfor the government
* * * `_

IT IS RDE J_D.

Date:November/_? ,2018 /[/;;’l/L---:;A / ;»’\__
TANYA .CHUTKAN
United t tatcs District Judge

2

